                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                  Case No. 1:19-cr-00036-BLW
         Plaintiff,
                                                  ORDER
         v.

  GILDARDO SOTO, JR.,

         Defendant.


       Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. (Dkt. 39). On August 8, 2019, Defendant Gildardo Soto, Jr. appeared

before the Magistrate Judge to enter a change of plea pursuant to a written plea

agreement. The Magistrate Judge conducted the plea hearing and concluded there is a

factual basis for Defendant’s plea of guilty to the charges contained in Count One and

Count Two of the Amended Superseding Information (Dkt. 34), and that it was entered

voluntarily and with full knowledge of the consequences. No objections to the Report

and Recommendation have been filed.

       The Court has reviewed the record and finds that the requirements of Rule 11 have

been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003).

Specifically, the Court finds that the Magistrate Judge adhered to the requirements of

Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea was voluntary and not the

result of force or threats or promises apart from the plea agreement; and that a factual

basis for the plea exists. See id. Accordingly,


ORDER ADOPTING REPORT AND RECOMMENDATION- 1
       NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 39) shall be, and the same is hereby, ADOPTED as the decision

of the District Court and incorporated fully herein by reference.

       IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crimes

charged in Count One and Count Two of the Amended Superseding Information (Dkt.

34), shall be, and the same is hereby, ACCEPTED by the Court as a knowing and

voluntary plea supported by an independent basis in fact containing each of the essential

elements of the offense.

       IT IS FURTHER ORDERED that Defendant Gildardo Soto, Jr. is found to be

GUILTY as to the applicable crimes charged in the Amended Superseding Information

(Dkt. 34).



                                                        DATED: August 26, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION- 2
